J-A20022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.H. ON BEHALF OF E.W.                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

D.W.


APPEAL OF: R.H.
                                                     No. 1502 WDA 2015


               Appeal from the Order Entered September 9, 2015
                 In the Court of Common Pleas of Erie County
                        Civil Division at No: 16306-2015


BEFORE: BOWES, STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                  FILED NOVEMBER 22, 2016

        Appellant, R.H, appeals from the order entered by the Court of

Common Pleas of Erie County denying her petition for protection from abuse.

Because Appellant (and Appellee D.W.) failed to appear at oral argument

before this Court, we dismiss this appeal. See Pa.R.A.P. 2314.1

        Appeal dismissed.
____________________________________________


1
    Rule 2314, entitled “Non–Appearance of Parties,” reads as follows:

        If appellant or the moving party is not ready to proceed when a
        case is called for oral argument, the matter may be dismissed as
        of course. The court in its discretion may hear a party who is
        ready ex parte; or the court may act in such manner as under
        the circumstances may be deemed to be appropriate.

Pa.R.A.P. 2314.
J-A20022-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2016




                          -2-